Mr. Justice Joslin,
dissenting. In my dissent in Malinou v. Board of Elections, 108 R.I. 20, 40, 271 A.2d 798, 808 (1970) I refused to read the relevant statute “* * * as making disqualification the price for failure to comply literally”, and I said that “such a reading completely ignores an election system which is based on signature identification, and which could, as in this case, result in the unnecessary invalidation of the authentic signatures of qualified party electors.” The passage of time has in nowise altered my views, and in addition to issue the writ would afford the Chief Justice and my Brother Doris, who were not members of the court when Malinou was decided, an opportunity to decide for themselves whether the legislature contemplated that canvassers engaged in the validation process “* * * should intentionally blind themselves to signature likenesses or differences and look at the two signatures — (one on the voter’s registration card and the other on the nomination paper) — for the limited purpose of ascertaining whether one is a letter-for-letter, initial-for-initial, abbreviation-for-abbreviation duplicate of the other.” Accordingly, I would issue the writ. Id. at 39, 271 A.2d at 807. Timothy Gormally, pro se. Stephen F. Achille, for respondent.